Title: To George Washington from Timothy Pickering, 20 October 1796
From: Pickering, Timothy
To: Washington, George


                        
                            Sir, 
                            Department of State Octr 20. 1796.
                        
                        Doctor Edwards delivered to me to-day letters from Mr Monroe and Mr King. The
                            Doctor arrived in the ship which had but nineteen days passage. Mr King’s letter of the 10th
                            of September authenticates the one of the same date published in the news-papers, shewing,
                            from Mr Monroe’s letter to him of August 28, that on the appearance of the letter from the
                            minister of foreign affairs to M. Barthelemy, he applied for information whether orders for
                            seizing neutral vessels had been issued, and was answered, "that no such order had been
                            issued, and that none would be issued, in case the British did not seize our vessels."
                        The letters from Mr Monroe are dated Augt 4. & 6th the latter referring
                            to his accounts of some expenditure. In that of the 4th he mentions that within a few days
                            Mr Mangourit, formerly consul at Charleston, and now secretary of embassy in Spain, had been
                            appointed with the rank of Chargé des Affaires, to succeed Mr Adet, in the U. States. On the
                            morning of the 4th he visited the minister of foreign affairs, "and remonstrated earnestly
                            against the mission of Mr Mangourit to the U.S. as a person who having given offense to our
                            government upon a former occasion, could not be well received by it on the present one." The
                            minister replied in terms sufficiently respectful, but in a manner that showed, if any
                            change were made, it would not be with his consent. He observed however, that if Mr Monroe
                            would write him a short note on the subject, he would lay it before the Directory. Mr Monroe
                            promised to write accordingly.
                        In this same letter of the 4th of August, Mr Monroe mentions the minister’s
                            letter to Bartholemi as authentic; and that on his speaking to him upon it, the minister’s
                            answer corresponded much in sentiment with the note to Bartholemi. I suppose therefore that
                            when Mr Monroe wrote to Mr King on the 28th of August, he had received further &
                            more explicit information from the French government.
                        He also mentions the report of a treaty of alliance
                            offensive & defensive between France & Spain as in great forwardness,
                            whereby the latter cedes to the former, Louisiana & perhaps the Floridas: but adds,
                            that he had no authentic information of this; altho’ the source from whence it came, was of
                            a nature to merit attention.
                        I have the honor to inclose two letters which were received this day; and to be
                            with the highest respect, sir, your most obt servant
                        
                            Timothy Pickering.
                            
                        
                    